Citation Nr: 0319322	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cold injury to the 
left and right hands.  

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to an increased rating for left thigh gunshot 
wound, including left thigh scar.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel



REMAND

On March 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical 
records, from January 1997 to the 
present, from the VA Medical Center 
identified by the veteran where he 
received treatment for his service-
connected left thigh gunshot wound, 
including left thigh scar, and for his 
claimed residuals of cold injury to his 
hands.  Request hospital summaries and 
outpatient treatment records.

2.  The record indicates that the 
veteran was treated for a gunshot wound 
to the left thigh, including residual 
left thigh scar.  Treatment was possibly 
rendered by private physicians, 
including E.T. Szabo, M.D., 1005 
Ligonier St., Latrobe, PA 15650 and R.V. 
Pellegini, M.D., The Mercy Hospital of 
Pittsburgh; from January 1997 to the 
present.  Obtain any necessary release 
forms from the appellant.  Then request 
hospital summaries and outpatient 
treatment records. 
 
If these records can't be obtained and 
we don't have affirmative evidence that 
they don't exist, inform the veteran of 
the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that we will proceed to decide his 
appeal without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.
3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded appropriate VA 
examinations in order to determine the 
nature and severity of the residuals of 
a gunshot wound to the left thigh, to 
include the nature and extent of any 
scars that may be present.  The 
veteran's entire claims file must be 
made available to, and be reviewed by, 
the physician designated to examine the 
veteran, and a notation to the effect 
that his record review took place 
should be included in the examination 
report.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  In a legible report, the 
examining physician should detail all 
examination findings, along with 
complete rationale for each opinion 
expressed and conclusion reached.  The 
examination report should be associated 
with the other evidence on file in the 
veteran's claims folder.  The veteran 
is to be advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on the claim.  Send the claims 
folder to the VA examiner for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

